IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F MARYLAND

BERG CoRPoRATIoN, *

Plaintiff *

v. * CIVIL NO. JKB-19-00043
C. NORRIS MANUFACTURIl\lG, *
LLC,

Defendant. _ *

-)¢ * s s se * * * _ * * w *

MEMORANDUM

This case arises out of a business transaction between Berg Corp. and C. Norris
Manufacturing, LLC. Berg, a Maryland demolition contractor, hired C. Norris, an Ohio
manufacturer, to Substantially modify a piece of heavy equipment Now, Berg claims that
C. Norris committed negligence in modifying the equipment Berg initially sued in Baltimore
County Circuit Court. C. Norris removed the case to this Court. Before the Court is C. Norris’s
motion to dismiss for lack of personal jurisdiction See Fed. R. Civ. P. lZ(b)(Z). No hearing is
required. See Local Rule 105.6 (l). Md. 2018). For the reasons set forth below, C. Norris’s motion
to dismiss will be denied.
I. .Iurisdictional F acts

Addressing the question of personal jurisdiction, the Court construes the relevant
allegations in the light most favorable to Plaintiff and draws “the most favorable inferences for the
existence ofjurisdiction.” SEC v. Receiver for Rex Ventures Grp., 730 F. App’x 133, 137 (4th Cir.

2018) (quoting Combs v. Bakker, 886 F.Zd 673, 676 (4th Cir. 1989)).

 

 

Transactions between Berg and C.' Norris began in September 2016. At the time, Berg
owned a Komarsu PC 300 Lc-s hydraulic excavator (“thaii<omasu”). (compl. 1[ 4, ECF No. 1-
2.) Berg commissioned C. Norris to convert the Komatsu to include a 140-foot ultra-high
demolition boom. (Id. ‘[[ 5.) C. Norris represented that the conversion would add 20,000 pounds
of additional counterweight (Id. 117.) C. Norris completed the conversion in April 2017. (Id.
ill 6.) In the end, the modification resulted in nearly five times the amount of anticipated additional
counterweight (Id. 17.) C. Norris delivered the modified Komatsu to Berg in Maryland and
reassembled it there. (Id. 11 6.)

In Noveinber 2018, Berg sued C. Norris for negligently converting the Komatsu and
causing over a million dollars in damage. (Not of Removal at 1-2, ECF No. 1.) In support of the
negligence claim, Berg alleges that C. Norris irreparably damaged the Komatsu by adding much
more counterweight than was originally anticipated and by installing couplings that immediately
malfunctioned (Compl. il i.) Relevant to personal jurisdiction, Berg alleges that it is incorporated
in Maryland and has its principal place of business there; that C. Norris is incorporated in Ohio
and has its principal place of business there; and, that C. Norris “conducts a regular business in the
state of Maryland and in Baltimore _City.” (Id. at 1~2.)

At the motion to dismiss stage, Berg has not put forward evidence in support of its own
allegationsl C. Norris attaches two affidavits from its President and CEO, Christopher Norris,
stating the following. C. Norris does not maintain any offices, employ any individuals, advertise,

or directly solicit business in Mar`yland. (1/7/ 19 `Affidavit ‘[[ 3-5, -ECF No. 5-2.) Indeed, Berg is

 

' As C. Norris points out, Berg filed its opposition motion'late. See Moon v. UnitedSlates, 89 F.3d 829, 1996
WL 342005, at "‘3 (4th Cir. 1996) (table) (stating the district court has “broad leeway” to relax or modify its local
rules and procedural orders). The Court exercises its discretion to consider the late filed motion.

2

“the first and only Maryland business that C. Norris has contracted with for services.”2 (Id. il 6.)
During the course of their dealing, C. Norris took possession of the Komatsu in Ohio and made all
modifications in Ohio, including “the installation of the quick couplers at issue, as well as the
alleged addition of any weight.” (2/2/ 19 Afiidavit il 3-4, ECF No. 9-2.) Berg travelled to Ohio to
observe the Komatsu’s testing, and, while there, Berg approved the modifications (Id. il 5.)
C. Norris disassembled the Komatsu, delivered it to Berg in Maryland, and reassemblcd it there.
(Id. il 6.) While in Maryland, C. Norris performed a limited reassembly, which did not involve
any alterations to the quick couplers or the amount of counterweight (Id. il 7.) The quick couplers
and amount of counterweight are the alterations at issue in the negligence claim.
II. Analysis

The only question for the Court is whether it has personal jurisdiction3 C. Norris argues
that itdoe's not and that the Court should dismiss the complaint Berg argues that it does and that
the Court should not dismiss. Alternatively, Berg requests leave to amend its complaint, an
evidentiary hearing on personal jurisdiction, or a transfer to the United States District Court for
the Northem District of Ohio. The Court acknowledges that this case presents a close ca11 but
concludes that Berg has made the requisite showing that personal jurisdiction exists in Maryland.

A. Legal Standard

A Rule lZ(b)(Z) motion to dismiss tests a court’s personal jurisdiction over a defendant
Lewis v. Willough at Naples, 3 ll F. Supp. 3d 731, 734 (D. Md.`.'ZOlS). Where, as here, the court

addresses personal jurisdiction “on the basis only of motion papers, supporting legal memoranda

 

2 Thcse declarations rebut Berg’s conclusory statement that C. Norris “eonducts a regular business in the state
of Maryland and in Baltimore City.” (Compl. 11 2.) The Court construes allegations in the light most favorable to
Berg, but, at this stage, Berg has the burden of establishing a prima facie showing of personal jurisdiction and chose
to attach no evidence to carry that burden.

3 C. Norris asserts that it contemporaneously filed a motion to dismiss for failure to state a claim pursuant to
Rule 12(b)(6), (Mot. to Dismiss at l n.l, ECF No. 5), but such a motion does not appear on the docket

3

and the relevant allegations of a complaint the burden on the plaintiff is simply to make aprima
facie showing of a sufficient jurisdictional basis to survive the jurisdictional challenge.” _.New
Wellington Fin. Corp. v. Flagsth Resort Dev. Corp., 416 F.3d 290, 294 (4th Cir. 2005). The court
must construe the relevant allegations in the light most favorable to the plaintiff and draw “the
most favorable inferences for the existence of jurisdiction.” Recez'verfor Rex Ventures Grp., 730
F. App’x at 137 (quoting Combs, 886 F.2d at 676)'. In drawing its inferences, the court may look
outside the plaintiffs proof, to the defendant’S motions, legal memoranda, and declarations
Armstrong v. Nat ’l Shippz'ng Co. ofSaudr' Ambia, Civ. No. ELH-13-3702, 2015 WL 751344, at *3
(D. Md. Feb. 20, 2015).

B. Personal Jurisdiction

This Court may exercise personal jurisdiction over a defendant if “(l) an applicable state
n long-arm statute confers jurisdiction and (2) the assertion of that jurisdiction is consistent with
constitutional due process.” Nichols v. G.D. Searle & Co., 991 F.2d 1195, 1199 (4th Cir. 1993).
Berg argues that it has met the requirements of the Maryland long-arm statute and, consequently,
need not reach the constitutional inquiry. This argument is problematic

When construing the reach of the Maryland long-arm statute, “this Court is bound by the
interpretations of the Maryland Court of Appeals.” Colz'n v. Walther & Larkin, LLP, _Civ. No.
RDB-03-1434, 2003 WL 23978362, at *3 (D. Md. Aug. 22, 2003). The Maryland Court of
Appeals “interpret[s] the long-arm statute to the limits permitted by the Due Process Clause.”
Mackey v. Comptzss Mc'."g., Inc., 892 A.2d 479, 493 at n.6 (Md. 2006). This means that it is never
enough to simply say that there is compliance With the long-arm statute. Courts must always take
the additional step of analyzing Whether an application of the long-arm statute satisfies due

process.

'l`rue, Maryland courts consistently hold that the long-arm statute “is coextensive with the
limits of personal jurisdiction set by the due process clause of the Federal Constitution.” Beyond
Sys., Inc. v. Realtime Gaming Holdi'ng Co., 878 A.2d 567, 576 (Md. 2005). For this reason, when
deciding personal jurisdiction, courts often merge the statutory inquiry with the constitutional one.
See id. at 580. “Courts that cite this ‘merged into one’ language typically do not discuss the long-
arm statute, and instead proceed directly to the constitutional analysis.” Beyond Sys., Inc. v.
Ke)medy W Um'v., Civ. No. DKC-05-2446, 2006 WL 1554847, at *3 (D. Md. May 31, 2006).
But, the “merges” language does not obviate the need to satisfy the requirements of the long-arm
Statute first Mackey, 892 A.2d at 493 n.6. Due process simply “defines the outer perimeter of
Maryland’s long-arm statute” and “does not eliminate the need to identify a prong of the statute
that appears to confer jurisdiction.” Beyond Sys. v. Kennedy W. Um'v., 2006 WL 15 54847, at *4.

Because both the statutory and constitutional requirements must be met, the Court turns,
iirst, to whether the Maryland long-arm statute confers jurisdiction and, second, to whether the
exercise of jurisdiction accords with due process. l

1. Maryland Long-Arm Statute

The Maryland long-arm statute permits the exercise of personal jurisdiction over a person
who performs one of the statute’s enumerated acts. Md. Code Ann., Cts. & Jud. Proc. § 6-103 (b).4
Where § 6-103(b) is the basis for jurisdiction, the person “may be sued only on a cause of action

arising from any act enumerated in this section.” § 6-103(a).

 

“ The Maryland long-arm statute also permits the exercise of personal jurisdiction over a person who is

“domiciled in, served with process in, organized under the laws of, or who maintains his principal place of business
in the State.” Md. Code Ann., Cts. & Jud. Proc. § 6-102(a). Berg has not cited this provision nor asserted that
C. Norris has such contacts as to warrant general jurisdiction See Daimler AG v. Bauman, 571 U.S. 117, 127 (2014).
Accordingly, the Court will confine its analysis to § 6-103 (b) and specific jurisdiction

5

In its opposition to C. Norris’s motion to dismiss, Berg identifies three § 6-103(b)
provisions that authorize personal jurisdiction See Gibbs v. Delaware, Civ. No. RWT 15-1012,
2015 WL 6150939 *2 (D. Md. Oct. 15, 2015) (“[A] plaintiff is required to identify a specific
provision within the Maryland long-arm statute which authorizes personal jurisdiction.”); Carbone
v. Deutsche Bank Nat’l Trust Co., Civ. No. RDB-15-1963, 2016 WL 415 8354, at *6 (D. Md. Aug.
5, 2004) (“While it is preferable that a plaintiff identify the Statute authorizing jurisdiction in its
complaint the plaintiff alternatively may reference the applicable statute in its response to a
defendant’s motion to dismiss.”). Berg asserts that C. Norris’s actions fall within the statute
because C. Norris “[t]ransact[ed] any business or perform[ed] any character of work or Service in l
the State,” “[c]ontract[ed] to supply goods, food, services, or manufactured products in the State,”
and “[c]ause[d] tortious injury in the State by an act or omission in the State.” § 6-103(b)(1)-(3).

Berg alleges_and C. Norris has yet to dispute_that Berg commissioned C. Norris to
convert the Komatsu, that C. Noriis performed reassembly work in Maryland, and that the
conversion ultimately damaged the Komatsu. Construing the allegations in Berg’s favor, it appears
that C. Norris contracted to supply services to Maryland, performed some business in Maryland,
and caused tortious injury within Maryland. Therefore, Berg makes the prima facie case that the
Maryland long-arm statute authorizes personal jurisdiction

2. Due Process

The Due Process Clause of the Fourteenth Amendment protects a defendant from having
to litigate a claim in a forum where he would not “reasonably anticipate” having to litigate. Burger
Kirzg Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985). To satisfy due process, a plaintiff must show
that a defendant has sufficient minimum contacts with the forum State such that “the maintenance

of the suit does not offend traditional notions of fair play and substantial justice.” Int’l Shoe C0.

v. Wash., 326 U.S. 310, 316 (1945). For specific jurisdiction sufficient minimum contacts exist
where a defendant “purposefully avails itself of the privilege of conducting activities Within the
forum State, thus invoking the benefits and protections of its laws_.” See Hanson v. Denckla, 357
U.S. 235, 253 (195 8). Where specific jurisdiction exists, the State’s jurisdiction is limited to
controversies arising from the defendant’s activities in the forum. Helicopteros Nacionales de'
Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984).

In evaluating whether the assertion of specific jurisdiction comports with due process, a
court must consider “(1) the extent to which the defendant purposely availed itself of the privilege
of conducting activities in the State; (2) whether the plaintiff [’s] claims arise out of those activities
directed at the State; and (3) whether the exercise of personal jurisdiction would be constitutionally
reasonable.” Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 278 (4th Cir. 2009).
Applying this three-prong test, the Court concludes that Berg has made the prima facie showing
that the assertion of personal jurisdiction over C. Norris would not offend due process.

The first prong articulates the minimum contacts requirement that the defendant purposely
avail itself of the privilege of conducting business within the forum State, Id. ln analyzing
purposeful availment, a court must avoid merely adding up the contacts and comparing them to
prior cases; rather, it must focus on the quality and nature of the contacts. Carefirst ofMd., Inc. v.
Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 397 (4th Cir. 2003). Even “a single contact . . . may
be sufficient to create jurisdiction as long as exercising jurisdiction would not offend ‘fair play and
Substantial justice.”’ Planet Aid, Inc. v. Reveal, Ctr. for Investigative Reporting, Civ. No. GLR-
16-2974, 2017 WL 2778825, at *5 (D. Md. June 26, 2017) (quoting Nz`chols, 783 F. Supp. at 23 8).
There appear to be three relevant contacts in this case. First, C. Norris contracted to convert the

Komatsu for Berg, a Maryland corporation knowing the Komatsu would go to Maryland and

 

agreeing to deliver it there. In furtherance of this contract the parties communicated regularly
enough to schedule a testing, delivery, and reassembly of the Komatsu. Second, C. Norris
delivered the Komatsu to Berg and assembled it in Maryland, physically entering the forum State.
Third, the resulting injury occurred in Maryland.

Alone, the existence of a contract between Berg and C. Norris does not suffice to show
purposeful availment 7 See Burger King, 471 U.S. at 478 (“If the question is whether an
individual’s contract with an out-of-state party alone can automatically establish sufficient
minimum contacts in the other party’s home forum, we believe the answer clearly is that it
cannot.”). A contract is an intermediate step, “serving to tie up prior business negotiations with
future consequences which themselves are the real object of the business transaction.” Id. at 479.
To determine Whether a contractual transaction yields contacts, courts focus on “prior negotiations
and contemplated iiiture consequences, along with the terms of the contract and the parties’ actual
course of dealing.” Id. Relevant considerations include where the parties negotiated the terms;
where they agreed the work would be perforrned; where the payments were made; and, most
importantly, who initiated the business relationship Municipal Mortg. & Equz`ty, LLC v. Southfork
Apartments Ltd., 93 F. Supp. 2d 622, 626-27 (D. Md. 2000).

The Court is in the dark as to most of these considerations Neither party elucidates who
initiated the transaction or where they negotiated the contract Cf Chung v. NANA Dev. Corp.,
783 F.2d 1124, l 128 (4th Cir. 1986)‘ (finding insufficient contacts for a single transaction between
a Virginia plaintiff and Alaska defendant where plaintiff initiated all communications and where
contract was finalized, payment was tendered, and goods were shipped in Alaska). Because the
parties have not proffered the contract the Court cannot discern whether the parties envisioned an

ongoing relationship Cf Knowledge Based Sol., Inc. v. l/'an Dijk, No. 16-13041, 2017 U.S. Dist.

 

LEXIS 144729, at *13-14 (E.D. Mich. Sept. 7, 2017) (finding sufficient contacts Where
Netherlands resident contracted with software company, maintained ongoing relationship, made
heavy use of company’s software, and knew company resided in Michigan). Construing the
allegations in Berg’s favor, the parties agreed, in their contract that C. Norris would deliver the
Komatsu to Maryland and perform some work there. Based on the- existence of the contract and
the parties’ in-person interactions, it is reasonable to infer that C. Norris communicated regularly
with Berg and understood it was engaging in significant business in Maryland.

In addition to the formation and execution of the contract C. Norris physically entered
Maryland to deliver and reassemble the Komatsu. See Walden v. Fz'ore, 571 U.S. 277, 285 (2014)
(“[A]lthough physical presence in the forum is not a prerequisite to jurisdiction, physical entry into
the State . . . is certainly a relevant contact.”). And, the injury occurred in Maryland. See Calder
v. Jone.s', 465 U.S. 783, 788-89 (1984) ` (finding sufficient minimum contacts where ` Florida
newspaper employees “aimed” an allegedly libelous story at California by writing about a
California resident drawing the story from California sources, and impugning the resident’s career
which was centered there). Like in Calder, in which a necessary element of libel--publication_'
occurred in the forum State, a necessary element of negligence_injury_occurred in Maryland.
Also, like the Calder defendants, C. Norris knew that any injury would occur in Maryland.

The Court evaluates these contacts collectively, as is proper. See English & Smith v.
Metzger, 901 F.2d 36, 39 (4th Cir. 1990). Taken together, the course of dealing surrounding the
contract physical entry, and injury are relevant contacts that suffice to make a prima facie showing
that C. Norris purposefully availed itself of the privilege of transacting business in Maryland.

The second prong of the specific jurisdiction test requires that C. Norris’s contacts with

Maryland form the basis of the suit Conszglting Eng’rs, 561 F.3d at 278-79. Berg and C. Norris

contracted to convert the Komatsu, and Berg subsequently sued C. Norris on its performance under
the contract The claim necessarily arises from this contract Moreover, the resulting injury is
both a contact between C. Norris and Maryland and an element of the underlying cause of action
As such, C. Norris’s relevant contacts with Maryland form the basis of Berg’s claims.

The third prong permits the court to consider additional factors to ensure the exercise of

jurisdiction is constitutionally reasonable. These factors include:

(l) the burden on the defendant of litigating in the forum; (2) the

interest of the forum state in adjudicating the dispute; (3) the

plaintiffs interest in obtaining convenient and effective relief; (4)

the shared interest of the states in obtaining efficient resolution of

disputes; and (5) the interests of the states in furthering substantive

social policies.
Consultz'ng Eng’rs, 561 F.3d at 279; see Crussiah v. Inova Health Sy.s'., Civ. No. 'l`DC-14-4017,
2015 WL 7294368, at *5 (D. Md. Nov. 19, 2015) (finding burden on defendant to litigate in
neighboring state was not onerous; plaintiffs interest in convenient relief was countervailing; and
Maryland had an interest in adjudicating a contract dispute between a Maryland resident and
doctors who practice in-state). On this prong, a defendant has the burden of` making a compelling
case that jurisdiction is unreasonable Burger King, 471 U.S. at 477. C. Norris fails to show that
suit in Maryland would present a burden or that Ohio has an interest in adjudicating the suit In
fact C. Norris does not ask for a transfer to Ohio, only dismissal.

In light of this analysis, Berg has made a prima facie showing that C. Norris has Sufficient
minimum contacts with Maryland. lt is neither unexpected nor unreasonable that C. Norris_a
company that contracted with a Maryland corporation worked with it over several months,
delivered and reassembled the product of that contract in Maryland, and, allegedly, negligently

inflicted an injury there_should be sued in a Maryland court. See Burger Kz'ng, 471 U.S. at 473

(concluding that when parties “reach out beyond one state” to create continuing obligations with

10

 

citizens of another state, they are “subject to regulation and sanctions in the other State for the
consequences of their activities”). At this time, the Court’s exercise of personal jurisdiction over
C. Norris neither violates the long-ann statute nor due process.
III. Conclusion

For the foregoing reasons, an Order shall enter denying C. Norris’s motion to dismiss.

DATED this f day oprrn, 2019.
BY THE coURT:

/7...,.... a/.BM¢£

James K. Bredar
Chief Judge

11

